         Case 2:18-cv-00284-CMR Document 87 Filed 02/21/19 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


IN RE: GENERIC PHARMACEUTICALS                     MDL NO. 2724
PRICING ANTITRUST LITIGATION                       16-MD-2724

                                                   HON. CYNTHIA M. RUFE



THIS DOCUMENT RELATES TO:                          Civil Action Nos.

Humana Inc. v. Actavis Elizabeth, LLC et al.       No. 18-cv-3299

Marion Diagnostic Center, LLC et al. v.            No. 18-cv-4137
McKesson Corp. et al.

In re: State Attorneys General                     No. 17-cv-3768

Ahold USA Inc. et al. v. Actavis Holdco U.S.,      No. 18-cv-2641
Inc. et al.

The Kroger Co. et al. v. Actavis Holdco U.S.,      No. 18-cv-284
Inc. et al.

West Val Pharmacy et al. v. Actavis Holdco         No. 18-cv-2533
U.S., Inc. et al.

1999SEIU National Benefit Fund et al. v.           No. 18-cv-2401
Actavis Holdco U.S., Inc. et al.

          DEFENDANT ZYDUS PHARMACEUTICALS (USA), INC.’S
   MOTION TO DISMISS PLAINTIFFS’ OVERARCHING CONSPIRACY CLAIMS

       Defendant Zydus Pharmaceuticals (USA), Inc. (“Defendant” or “Zydus”), by and through

undersigned counsel, and pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure, this

Court’s local rules, and Pretrial Order No. 61, hereby moves this Court for an Order dismissing

the Indirect Reseller Plaintiffs’ Amended Overarching Complaint, No. 18-cv-2533; Humana Inc.

Amended Complaint, No. 2:18-cv-03299-CMR; Direct Purchasers’ First Amended Class Action

Complaint, No. 18-cv-02641; Marion First Amended Class Action Complaint, No. 2:18-cv-
         Case 2:18-cv-00284-CMR Document 87 Filed 02/21/19 Page 2 of 3




04137-CMR; Kroger Plaintiffs’ Amended Complaint, No. 18-cv-284; Plaintiff States’

Consolidated Amended Complaint No. 17-3768; and End-Payer Class Action Complaint, No.

18-2401 (collectively “Overarching Complaints”) as to Zydus to the extent they seek to hold

Zydus jointly and severally liable for an alleged overarching price-fixing conspiracy in the

generic drug market. In support of its Motion, Zydus respectfully refers the Court to the

Memorandum of Law filed simultaneously herewith.

       WHERFORE, Zydus respectfully requests that the Court grant its Motion, and enter an

Order dismissing the overarching conspiracy claims in the Overarching Complaints as to Zydus

and granting any other relief the Court deems just and proper.

Dated: February 21, 2019                            Respectfully submitted,

                                                    ZYDUS PHARMACEUTICALS
                                                    (USA), INC.

                                                    /s/ Jason R. Parish
                                                    Jason R. Parish
                                                    BUCHANAN INGERSOLL & ROONEY PC
                                                    1700 K Street, NW, Suite 300
                                                    Washington, D.C. 20006
                                                    Tel.: (202) 452-7900
                                                    Fax: (202) 452-7989
                                                    Email: jason.parish@bipc.com

                                                    Bradley J. Kitlowski
                                                    BUCHANAN INGERSOLL & ROONEY PC
                                                    One Oxford Center
                                                    301 Grant Street, 20th Floor
                                                    Pittsburgh, PA 15219
                                                    Tel.: (412) 562-8800
                                                    Fax: (412) 562-1041
                                                    Email: bradley.kitlowski@bipc.com
                                                    Counsel for Defendant Zydus
                                                    Pharmaceuticals (USA), Inc.




                                                2
         Case 2:18-cv-00284-CMR Document 87 Filed 02/21/19 Page 3 of 3




                                CERTIFICATE OF SERVICE

       I hereby certify that on February 21, 2019, a true and correct copy of the foregoing was

filed with the Clerk of the Court and served upon counsel of record via electronic mail.



                                                    /s/ Jason R. Parish
                                                    Jason R. Parish




                                                3
